Gitimike, J.
gave judgment for the plaintiff, and the motion in this court was to reversi that decision.
By THrf court, '¡'he objection to the record, on the ground of its being incomplete for wa, t of the original writ, is not valid. It tnust he presumed, alter judgment, that there was a writ, which has been lost m the custouy of the law. The judgment for £609, 6s. is authorized by the declaration, which mentions that as the sum sued for, and that the d. leridant acknowledged himself bound in the aforesaid sum. The word of may be rejected as surplusage. The verdict finds the debt, and the one shilling must be intended as given tor damages. But it was unnecessary to apply to a jury. The judgment was regularly entered for default. The interlocutory judgment might have been set aside, but was not; and the plaintiff had a right to enter up final judgment without the intervention of a jury. The date of the rendition of judgment appears to be irregular, for it is slated to have been after the signing of the judgment, which could not be. But this is not fatal, because a .clerical mistake. It appears by ihe record, that such a judgment as is put in issue by (he pleadings in this case was rendered ; and as between these parties it is not material when it was signed.
M nion overruled
Present, Grimke, Waties, Johnson, Tbezevant, and Brutar», Justices; Bay, J, absent.